Citation Nr: 0529756	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  For the period December 22, 2000, to March 28, 2004, 
entitlement to an evaluation in excess of 30 percent for 
asbestosis.

2.  For the period commencing March 29, 2004, entitlement to 
an evaluation in excess of 60 percent for asbestosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1944 to 
May 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's rating of 30 
percent for asbestosis.  In June 2005, the RO increased the 
veteran's rating to 60 percent for asbestosis, effective 
March 29, 2004.  The veteran continues to request a higher 
rating.

In January 2004, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in October 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.

2.  For the period December 22, 2000, to March 28, 2004, 
asbestosis has been manifested by Forced Vital Capacity (FVC) 
ranging from 38 percent of the predicted value to 72.3 
percent of the predicted value, and Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 83.3 percent of the predicted value.

3.  For the period commencing March 29, 2004, asbestosis has 
been manifested by FVC of 70.7 percent of the predicted value 
and DLCO (SB) of 54.6 percent of predicted value.  The 
veteran was also shown to use home oxygen at night.





CONCLUSIONS OF LAW

1.  For the period December 22, 2000, to March 28, 2004, the 
criteria for an evaluation of 60 percent for asbestosis have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2005).

2.  For the period commencing March 29, 2004, the criteria 
for an evaluation of 100 percent for asbestosis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in December 2000, after the enactment of the VCAA.  

An RO letter dated in March 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the March 2004 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the August 2002 statement of the case and June 
2005 supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.  
The January 2004 Board remand also provided guidance to the 
veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In November 1996, the RO granted the veteran service 
connection for asbestosis with a 10 percent evaluation, 
effective July 11, 1995.  In April 1999, the RO increased the 
veteran's rating for asbestosis to 30 percent.

In December 2000, the veteran submitted a claim for an 
evaluation in excess of 30 percent for his asbestosis 
claiming that his condition had worsened.

In March 2001, the veteran underwent a VA examination.  The 
veteran reported occasional hemoptysis.  This last occurred 
one week prior to the examination.  Examination of the lungs 
found inspiratory and expiratory wheezes.  There were no 
rhonchi.  Pulmonary function tests (PFTs) were conducted.  
The FVC result was 72.3 percent of predicted value, after 
administration of bronchodilators.  The DLCO (SB) result was 
83.3 percent of predicted value.  The interpretation was that 
spirometry results and flow-volume loop were consistent with 
severe obstructive disease.  The response to bronchodilators 
was significant.  Lung volumes showed an elevated residual 
volume, which could be due to air trapping.  Diffusion was 
slightly decreased.  An X-ray of the chest was performed and 
revealed calcified pleural plaques and no active pathology.  
The diagnosis was asbestosis.

An April 2001 private medical record from H.S., M.D. shows 
that the veteran complained of wheezing and shortness of 
breath.  PFTs were conducted and revealed a FVC of 38 percent 
of predicted post-bronchodilator.  The diagnosis was chronic 
obstructive pulmonary disease.

A May 2001 private medical record from H.S., M.D. shows that 
the veteran presented in the office on an emergency visit 
complaining of wheezing and shortness of breath.  He had a 
history of asthmatic bronchitis.  He complained of chest 
tightness and palps.  His lungs exhibited scattered wheezes 
and rhonchi throughout the lung field.  PFTs were conducted 
and revealed a FVC of 61 percent of predicted value post-
bronchodilator.  The diagnosis was decompensated asthmatic 
bronchitis.  H.S., M.D. recommended immediate 
hospitalization.

A May 2001 medical record from a private hospital shows that 
the veteran was admitted for complaints of progressive 
worsening shortness of breath and chest wheezes for the past 
five days.  These symptoms were associated with cough and 
expectoration of yellowish sputum for two days.  Physical 
examination revealed that the veteran was in mild respiratory 
distress.  His respiratory rate was 24 and oxygen saturation 
was 96 percent on room air.  Examination of the chest showed 
bilateral expiratory wheezes.  The admitting diagnosis was 
chronic obstructive pulmonary disease, acute exacerbation.

The veteran returned to the private hospital in late-May 2001 
complaining of shortness of breath and chest wheezes that did 
not improve with Albuterol inhaler.  The admitting diagnoses 
were acute coronary syndrome, and chronic obstructive 
pulmonary disease, acute exacerbation.  Physical examination 
revealed bilateral expiratory wheezes and bilateral 
inspiratory crackles.  The discharge diagnoses were non-Q 
wave myocardial infarction, chronic obstructive pulmonary 
disease, diaphragmatic hernia and diabetes mellitus.

A July 2001 private medical record from H.S., M.D. shows that 
the veteran complained of wheezing and shortness of breath.  
He had a history of chronic acidosis and severe asthmatic 
bronchitis.  Examination of his lungs found scattered wheezes 
and rhonchi throughout the lung field.  PFTs were conducted 
and revealed an FVC of 67 percent of predicted value post-
bronchodilator.

An August 2001 private medical record from H.S., M.D. shows 
that the veteran presented in the office on an emergency 
visit complaining of wheezing and shortness of breath.  He 
was also complaining of palps and dizziness and felt as if he 
was about to faint at times.  His lungs exhibited scattered 
wheezes and rhonchi throughout the lung field.  A chest X-ray 
showed borderline cardiomegaly, haziness, and question old 
asbestosis in the left upper lobe.  PFTs were conducted and 
revealed a FVC of 47 percent of predicted value post-
bronchodilator.  H.S., M.D. recommended immediate 
hospitalization because of the severe decompensated bronchial 
asthma.

A November 2001 private medical record from H.S., M.D. shows 
that the veteran had been hospitalized for asthmatic 
bronchitis several times.

In the veteran's February 2002 notice of disagreement, he 
argued that he had been admitted to the hospital on an 
emergency basis several times because he could not breathe.  
In addition, he gave up his voluntary services at the VA 
hospital because of the worsening of his condition.

In March 2004, the veteran underwent a VA examination wherein 
he reported having to use oxygen mainly at night.  He 
produced a lot of phlegm and could only walk one block before 
experiencing extreme shortness of breath.  Physical 
examination of the lungs revealed harsh breath sounds in 
bilateral lower lung fields.  There was no evidence of cor 
pulmonale or pulmonary hypertension, no residuals of 
pulmonary embolism, no evidence of chronic pulmonary 
thromboembolism, and no evidence of malignancy or any 
residuals.  There was dyspnea on minimal exertion.  PFTs were 
conducted and revealed a FVC of 70.7 percent of predicted 
value post-bronchodilator.  DLCO (SB) was 54.6 percent of 
predicted value.  The results of the PFTs revealed severe 
airway obstruction with a marked response to bronchodilators 
and severely decreased carbon monoxide diffusing capacity.  A 
computed tomography (CT) of the chest, conducted in August 
2003, revealed multiple calcified pleural plaques right 
apical linear density consistent with prior inflammation.  An 
echocardiogram revealed dilated right atrium, ejection 
fraction 55 percent.  The veteran's maximum exercise capacity 
was in the range of 75-80 ml/kg/min.  The diagnoses were 
severe obstructive pulmonary disease with asbestosis and 
coronary artery disease.  The examiner opined that the 
veteran was severely limited by his respiratory condition.  
The chronic obstructive pulmonary disease was severe and was 
related to his asbestosis.  The veteran's physical activity 
was limited due to his respiratory compromise.

In June 2005, the RO increased the veteran's evaluation to 60 
percent for asbestosis, effective March 29, 2004. 

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Asbestosis.
General Rating Formula for Interstitial Lung Disease 
(diagnostic codes 6825 through 6833):
Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy
10
0
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- 
to 55-percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation
60
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- 
to 65-percent predicted
30
FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- 
to 80-percent predicted
10
38 C.F.R. § 4.97, Diagnostic Code 6833 (2005).

After review of the evidence of record, the Board finds that 
for the period December 22, 2000, to March 28, 2004, a 60 
percent evaluation for the veteran's asbestosis is warranted.  
The Board notes that from April 2001 to August 2001, the 
veteran was treated by a private physician for shortness of 
breath and wheezing.  PFTs were conducted and varied in 
results.  The range of the FVC percent of predicted value was 
from 38 percent of predicted value to 67 percent of predicted 
value.  In addition, in May 2001 and August 2001, H.S., M.D. 
recommended immediate hospitalization because of the severity 
of the lung disability.  The Board notes that the veteran's 
FVC scores are not consistent during this time period; 
therefore, in looking at the veteran's medical records as a 
whole, the Board finds that a 60 percent evaluation is 
warranted.  As such, the Board notes that in May 2001, the 
veteran's FVC was 61 percent of predicted value, which meets 
the criteria for a 60 percent evaluation.  Although in April 
2001 and August 2001, the veteran's FVC percent of predicted 
value met the criteria for a 100 percent evaluation, his FVC 
score did not consistently remain at that level.  In this 
regard, in July 2001, the veteran's FVC result was 67 percent 
of predicted value, which would only warrant a 30 percent 
evaluation.  Therefore, as the disability is shown to be 
severe, but has not consistently met the criteria for a 100 
percent evaluation, the Board finds that a 60 percent 
evaluation is warranted for the period December 22, 2000 to 
March 28, 2004.  38 C.F.R. § 4.97, Diagnostic Code 6833 
(2004).

For the period commencing March 29, 2004, the Board finds 
that an evaluation of 100 percent is warranted.  In this 
regard, the Board notes that the veteran required use of home 
oxygen, which he used mainly at night.  In addition, the 
examiner opined that the veteran was severely limited by his 
respiratory condition and the chronic obstructive pulmonary 
disease was severe and was related to his asbestosis.  
Therefore, the veteran requires outpatient oxygen therapy and 
his disability is severe, which meets the requirements for a 
100 percent evaluation according to 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2004).


ORDER

1.  For the period December 22, 2000, to March 28, 2004, an 
evaluation of 60 percent, and no more, for the veteran's 
asbestosis is granted, subject to the laws and regulations 
governing the payment of VA compensation.

2.  For the period commencing March 29, 2004, an evaluation 
of 100 percent for the veteran's asbestosis is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


